Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,228 filed on August 11, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 54, 64 as follows-
Please cancel claim 73.
Claim 54. (Currently Amended) A semiconductor device package, comprising:
a carrier;
an electronic component disposed over the carrier and having an active area;
an interlayer configured protecting the active area of the electronic component; 
a reinforced structure disposed on the interlayer; and
a conductive wire electrically connecting the electronic component and the carrier, wherein the conductive wire includes a topmost portion between the reinforced structure and the electronic component in a direction perpendicular to the carrier; 
a cap structure disposed on the interlayer and having a recess or trench, wherein a first portion of the recess or the trench of the cap structure is located in an upward projection area of the active area of the electronic component, a bottom surface of the recess or the trench extends from a first inner sidewall of the recess or the trench to a second inner sidewall of the recess or the trench, the carrier comprises a first portion and a second portion separated by an encapsulant, and a lock structure of the encapsulant engages with a lock structure defined by the first portion and the second portion of the carrier.

Claim 64. (Currently Amended) A semiconductor device package, comprising:
a carrier;
an electronic component disposed over the carrier;
an interlayer disposed on the electronic component; 
a cap structure disposed on the interlayer and having a recess or trench;
an encapsulant disposed on the carrier; and
a conductive wire electrically connecting the electronic component and the carrier;
wherein an elevation of a bottom surface of the recess or the trench is higher than an elevation of a topmost portion of the conductive wire, and a first portion of the recess or the trench of the cap structure is located in an upward projection area of an active area of the electronic component, the bottom surface of the recess or the trench extends from a first inner sidewall of the recess or the trench to a second inner sidewall of the recess or the trench, the carrier includes a first portion and a second portion separated by the encapsulant, and a lock structure of the encapsulant engages with a lock structure defined by the first portion and the second portion of the carrier.

Reasons for Indicating Allowable Subject Matter
4.	Claims 54-72 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 54: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
a first portion of the recess or the trench of the cap structure is located in an upward projection area of the active area of the electronic component, a bottom surface of the recess or the trench extends from a first inner sidewall of the recess or the trench to a second inner sidewall of the recess or the trench, the carrier comprises a first portion and a second portion separated by an encapsulant, and a lock structure of the encapsulant engages with a lock structure defined by the first portion and the second portion of the carrier; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 64: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
a first portion of the recess or the trench of the cap structure is located in an upward projection area of an active area of the electronic component, the bottom surface of the recess or the trench extends from a first inner sidewall of the recess or the trench to a second inner sidewall of the recess or the trench, the carrier includes a first portion and a second portion separated by the encapsulant, and a lock structure of the encapsulant engages with a lock structure defined by the first portion and the second portion of the carrier; in combination with the rest of claim limitations as claimed and defined by the applicant.
	
6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 54 and 64 are allowable. Since the independent claims 54 and 64 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 55-63 of the independent claim 54, and the dependent claims 65-72 of the independent claim 64, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 54 and 64 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 54 and 64 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819